For the reasons stated in the Memorandum in Austin v City *1079of Buffalo (supra) and for the reasons stated herein, the order appealed from is reversed by dismissing the causes of action against all defendants, except the Wilson defendants, and as to the Wilson defendants the order is modified by dismissing the causes of action against them, except the causes of action pursuant to General Municipal Law § 205-a. (Appeal from Order of Supreme Court, Erie County, Doyle, J. — -Summary Judgment.) Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.